Name: Council Regulation (EEC) No 1006/86 of 25 March 1986 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals with regard to arrangements for production refunds
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  plant product;  foodstuff
 Date Published: nan

 9 . 4. 86 Official Journal of the European Communities No L 94/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1006/86 of 25 March 1986 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals with regard to arrangements for production refunds for a procedure to take any measures considered necessary in this sector, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 (2) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 11 of Council Regulation (EEC) No 2727/75 (4), as last amended by Regulation (EEC) No 3793/85 (*), makes provision for the granting of produc ­ tion refunds for starch from cereals, potato starch, maize groats and meal used by the brewing industry and for the manufacture of glucose, and Quellmehl intended for bread-making, with the aim of ensuring that industry has access to basic products at lower prices than result from applying the system of levies and common prices ; Whereas the present arrangements regarding production refunds have proved inappropriate to developments in the starch sector ; whereas it is advisable to restrict production refunds to starch from cereals and potatoes used for the manufacture of products covered by import arrangements which provide insufficient protection for those products ; Whereas, to facilitate adjustment to the new situation for those sectors of starch production which will no longer be eligible for the production refund under the new arrange ­ ments, it is necessary to provide for a transitional period ; Whereas in order to take account of the special situation of the potato-starch industry, provision should be made Article 1 The following Article shall be added to Regulation (EEC) No 2727/75 : Article 11a 1 . A production refund may be granted for starch obtained from maize, wheat or potatoes, and for certain derived products, used in the manufacture of certain products . A list of the products referred to in the previous para ­ graph shall be drawn up in accordance with the procedure laid down in paragraph 4. However, under certain conditions to be determined in accordance with that procedure, the Commission may amend the list in accordance with the procedure laid down in paragraph 5 . 2. If the situation on the market for potato starch makes it necessary, the Council shall adopt appro ­ priate measures in accordance with the procedure laid down in paragraph 4. 3 . The refund shall be fixed periodically. However, during the marketing years 1986/87, 1987/88 and 1988/89 the refund may be fixed in respect of a complete marketing year. 4 . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt the general rules necessary for applying this Article. 5 . The Commission shall adopt the detailed rules for applying this Article and shall fix the amount of the refund in accordance with the procedure laid down in Article 26.' (&gt;) OJ No C 234, 13 . 9 . 1985, p. 7 . (2) OJ No C 36, 17 . 2 . 1986. 3) OJ No C 169, 8 . 7. 1985, p. 11 . (4) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 367, 31 . 12 . 1985, p . 19 , No L 94/2 Official Journal of the European Communities 9 . 4. 86 Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 2 The amounts of the production refunds and the potato ­ starch production premium provided for in Article 1 1 of Regulation (EEC) No 2727/75 shall be progressively reduced during the three marketing years 1986/87, 1987/88 and 1988/89 . Article 3 Article 11 of Regulation (EEC) No 2727/75 shall be repealed with effect from the first day of the 1989/90 marketing year. Article 1 shall apply with effect from the beginning of the 1986/87 cereal marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 March 1986. For the Council The President G. BRAKS